Citation Nr: 0333332	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

 1.  Entitlement to restoration of a permanent and total 
rating for non-service connected pension purposes. 

2.  Entitlement to a compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from February 1983 until 
August 1985 and from February 1988 until May 1991.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a thorough review of the claims file, the Board has 
determined that additional development is required in order 
to satisfy the duty to notify and assist the veteran in the 
furtherance of her claim.  

The Board first notes that, in a letter dated in June 2002, 
the RO informed the veteran of VA's duty to assist.  However, 
the notice did not discuss the specific evidence required to 
substantiate her claims.  Such notice is required under the 
VCAA and Quartuccio.  Additionally, such letter should 
clearly indicate that the veteran has a full year in which to 
submit any additional evidence.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

It is further noted that the veteran's last VA examinations 
were conducted in February 2001.  The Board finds that new 
examinations would be useful in depicting the veteran's 
current symptomatology and thus should be scheduled.  

There are indications in the file that the veteran has 
applied for disability benefits from the Social Security 
Administration.  These records should be obtained in case 
they are relevant to the veteran's claims.

Accordingly, this case is REMANDED for the following actions:

1.  Send the veteran a letter explaining 
the types of evidence necessary to 
substantiate her claims of entitlement to 
restoration of a permanent and total 
rating for non-service connected purposes 
and for entitlement to a compensable 
rating for hepatitis B.  Such letter 
should request that the veteran identify 
any source of treatment records, VA or 
private, not currently associated with 
the claims file.  Such letter must also 
discuss VA's development assistance.  
Finally, the letter must inform the 
veteran that she has a period of one year 
within which to submit any additional 
evidence in support of her claims.

2.  Once any necessary authorization is 
obtained, attempt to procure any 
treatment records identified by the 
veteran as being outstanding.  This 
should include records from the VA 
Medical Center in Detroit for treatment 
since January 2002.  Any negative search 
should be clearly indicated in the claims 
file.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining as much of the above 
evidence as is available, schedule the 
veteran for a VA examination to evaluate 
her breast cancer residuals.  Additional 
examinations should be scheduled for her 
musculoskeletal, mental and hepatitis 
conditions.  The claims file must be 
reviewed in connection with each 
examination.  

The examiners must give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  Each examiner should render 
an opinion as to what effect the 
disabilities found have on the 
appellant's ability to work, and state 
whether her disabling conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the opinions are based must be set 
forth.

5.  Then, after ensuring the VA 
examination reports are complete and 
address the questions asked, readjudicate 
the claims.  If any such action does not 
resolve a claim, issue the appellant and 
her representative a supplemental 
statement of the case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination and completing releases authorizing VA to request 
her private treatment records, is both critical and 
appreciated.  


This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



